Title: To George Washington from Major General William Phillips, 16 January 1779
From: Phillips, William
To: Washington, George


Sir
Bethlem [Pa.] Saturday Jany 16th 1779

I have waited in anxious expectation of answers to my letters sent by the Deputy Adjutant General of the Troops of the Convention, but your Excellency not leaving Philadelphia so soon as expected, and my Officer not being permitted to go on to that Capital has created a delay which has occasioned my waiting here some days.
Since I have been at Bethlem I have seen and read a Philadelphia Newspaper reciting the Report made by your Officers of their conference with Colonels OHara and Stephens—Had I seen it before, I believe I should not have troubled you with any overtures on my part, and yet I protest it to be my opinion that I have not a doubt that the American Congress will see the absolute necessity of allowing exchanges of complete Corps of the Troops of Convention if they mean really to promote or agree to any Exchange, and upon any other condition there can be none, for it is obvious that a Cartel upon the resolution of Congress taken literally renders all your Officers into a free and full activity of Service, whereas the Officers of the Troops of Convention would gain a change of place only, but be equally lost to the Service as at present, the Corps to which they belong being still detained—Under this description there needs not any interposition of a superior power, for the Officers have too high a sense of honour to desire to quit their Corps in the moment of distress, and therefore would not wish to be Exchanged partially.
To exchange by Ransom would effect the whole business to a mutual benefit by a general release—I am ready to enter into a negociation upon that Plan.
I will not trouble you, Sir, further but to mark that I shall be at this place untill the 20th instant at Reading on the 21st and 22d at Lancaster on the 23d and 24th and probably on the 25th instants, and that at one of those stages I hope to hear from your Excellency.
I have been applied to by Lieutenant Colonel Hooper at Easton in favour of Lieutenant Colonel Kechlein who is unwell, I have given him a written leave to remain at home for two Months for recovery of his health, which indulgence I dare say you will allow and I am sure Sir, Henery Clinton will not disapprove. I have the honour to be Sir, with great personal respect Your Excellencys most obedient humble servant
W. Phillips
